In re Mutual Fire, Marine; Inland Insurance Co.; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, Nos. CA88 0003, CA88 0004; Parish of Tangipahoa, 21st Judicial District Court, Div. “E”, Nos. 73266, 74651.
Prior report: La.App., 547 So.2d 1075.
Granted and remanded to the court of appeal to consider whether judgment should be amended to reflect credit for payments made in compromise and settlement, reserving to relator the right to reapply for writs on the whole case.